Citation Nr: 1017262	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  94-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for cephalagia.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1991.  
This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
cephalagia and assigned an initial noncompensable rating.  In 
a January 1997 rating decision, the RO increased the initial 
rating for the Veteran's cephalagia to 30 percent.

In an October 2001 decision, the Board denied an initial 
rating in excess of 30 percent for cephalagia.  In a November 
2002 order, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's October 2001 decision, 
finding that the Board had failed to discuss whether VA's 
notification duties under 38 U.S.C.A. § 5103(a) (2002) had 
been met.

VA appealed the Court's decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  In an 
April 2004 order, the Federal Circuit vacated the Court's 
November 2002 order, finding that the Court had failed to 
take due account of the rule of prejudicial error as required 
by Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The 
Federal Circuit remanded the matter to the Court for 
reconsideration.

In a June 2004 order, the Court again vacated the Board's 
October 2001 decision denying an initial rating in excess of 
30 percent, noting that "the Court presently cannot conclude 
that the Board's complete failure to discuss the amended duty 
to notify was nonprejudical error."

VA again appealed the Court's decision to the Federal 
Circuit.  In March 2008, the Federal Circuit summarily 
affirmed the Court's judgment.  The case was returned to the 
Board for readjudication.  In November 2008, the Board 
remanded the Veteran's claims for further development, 
including corrective notice and scheduling a VA examination.  
The Veteran's claim has been remitted to the Board for 
further appellate review.  

The appeal is remanded to the RO in Detroit, Michigan.


REMAND

In November 2008, the Board determined that the Veteran was 
last examined for VA compensation purposes in May 2000, which 
was deemed too remote to accurately evaluate the Veteran's 
then present level of disability.  To ensure that VA met its 
duty to assist, the Board found that a more contemporaneous 
examination was necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c)(4) (2009).  As such, the Board remanded 
the Veteran's claim and directed the RO to schedule the 
Veteran for an examination to ascertain the severity of his 
service-connected cephalagia.

In a letter dated on October 15, 2009, the RO notified the 
Veteran that a request had been submitted to the VA medical 
facility nearest the Veteran to schedule him for an 
examination.  The letter then states, "[t]hey will notify 
you of the date, time, and place of the examination."  A 
Compensation and Pension Examination Inquiry printout 
demonstrated that on October 15, 2009, the RO requested an 
examination be scheduled to evaluate the Veteran's service-
connected cephalagia.  At the conclusion of this printout, 
the RO directed the VA Medical Center that if the Veteran 
failed to report for the scheduled examination, 
"documentation must be provided which shows that the notice 
of scheduling the examination was sent to his last known 
address.  It should also indicate whether any notice that was 
sent was returned as undeliverable."

In November 2009, the RO issued a supplemental statement of 
the case wherein the denial of an evaluation in excess of 30 
percent of the Veteran's service-connected cephalagia was 
continued.  The RO found that the Veteran had failed to 
report to an October 30, 2009 VA examination and that no new 
evidence had been submitted in support of his claim.  Because 
the November 2009 supplemental statement of the case was sent 
to the wrong mailing address, the RO re-issued it to the 
mailing address of record in December 2009.

Since the November 2009 supplemental statement was issued by 
the RO, the Veteran's representative has submitted several 
statements contending that the Veteran never received notice 
of the October 30, 2009 examination.  In February 2010, the 
Veteran's representative indicated that the Veteran may be 
homeless.


To date, no documentation has been associated with the 
Veteran's claims file demonstrating that the Veteran was sent 
notice of the time, date, and location for the VA examination 
scheduled pursuant to his claim of entitlement to an initial 
evaluation in excess of 30 percent for his service-connected 
cephalagia.  Further, no documentation has been associated 
with the Veteran's claims file demonstrating that any notice 
sent was returned as undeliverable.  As such, it does not 
appear as though the Veteran was provided notice of the 
October 30, 2009 examination and, thus, to ensure that VA met 
its duty to assist, the Board finds that a remand is 
warranted in order to schedule the Veteran for another 
examination.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran a letter 
satisfying VA's duty to notify.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-
specific notice and rejecting veteran-
specific notice as to effect on daily life 
and as to the assigned or a cross-
referenced Diagnostic Code under which the 
disability is rated); see also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of 
prejudice on any notice deficiency, and 
clarifying that the burden of showing that 
an error is harmful, or prejudicial, 
normally falls upon the party attacking 
the agency's determination).

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for 
cephalagia during the pendency of this 
appeal.  Based on his response, the RO 
must attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.  

3.  The Veteran must be afforded a VA 
medical examination for the purpose of 
evaluating the severity of his service-
connected cephalagia.  The claims folder 
must be made available to the examiner for 
review in connection with the examination.  
The examiner must opine as to the 
character, frequency, and duration of the 
Veteran's cephalagia attacks, to include 
whether they are very frequent and whether 
they are completely prostrating and 
prolonged, productive of severe economic 
inadaptability.

4.  Notice of the scheduled time, date, 
and location for the examination must be 
simultaneously sent to the Veteran's 
mailing address of record and to the 
Veteran's representative.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993)(holding 
that "there is no burden on the part of 
the VA to turn up heaven and earth to 
find" the veteran).  The RO must notify 
the Veteran that it is his responsibility 
to report for any examination scheduled, 
and to cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was sent 
to the last known address.  Documentation 
must be also be obtained and associated 
with the Veteran's claims file 
demonstrating any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

